DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasamoto et al. (US 2011/0233841).
In respect to claims 1-2 and 7, although the claims contain new matter, Sasamoto disclose a bookbinding apparatus comprising a binding apparatus and a sheet bundle cutting apparatus, the sheet bundle cutting apparatus comprising: a pressing unit 50 configured to press the sheet bundle in a thickness direction, sandwiching between a first surface 54 and second surface 51; a cutting unit with cutting blade 52x (0093-0094); although a “controlling unit” for the pressing unit and cutting unit is not explicitly described, it is inherent, as one of ordinary skill would readily glean from the use of the motors which need a control input; the cutting unit is configured to cut a scrap including the spine, as the bound book is rotated via attitude changing means, before entering the cutting unit (0086-0091); the pressing unit presses a first and second connection area on the sheets, such that the cutting scrap is also pressed along with the remaining part of the sheet bundle by the pressing unit (the excess cutting scrap is immediately adjacent the pressing unit, and thus also includes a compressed area of the sheets).  Although not explicitly referenced, Sasamoto disclose a containing unit to contain the cutting scraps, as one of ordinary skill would readily glen from Fig. 5, wherein the bin underneath and to the right of the cutting unit has a diverter, wherein finished sheets may go left, and the bin is for waste material on the right.
In respect to the amendments, Sasamoto et al. further disclose that the controlling unit controls all of the cutting, pressing, and moving operations (Fig. 2b).  There are several “moving units” through the device, e.g. roller 43 (0083).  Sasamoto et al. do not disclose a first pressing operation, with the same pressing device of the second pressing operation, wherein the it presses without cutting.  However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997). (MPEP 2114).  The recitation of the “controlling unit being configured” is not a structural distinction.  The controlling unit in Sasamoto et al. is structurally capable of all the recited actions, with only the programming of the control unit itself being the distinction.  Thus, the configuration of the control is essentially a functional limitation.  The control unit of Sasamoto et al. is capable of this programming.  A method claim would be distinguished from Sasamoto et al. 
In respect to claims 3-4, Sasamoto et al. disclose that the cutting unit includes a flat blade 52x and that the cutting blade is in abutment with the bottom edge of the sheet bundle, which includes a spine on the far end, thus the blade is in abutment with the end of the spine; the pressing area is just above the cutting blade, and thus the cutting blade is not directly in the pressed area.
In respect to claim 6, Sasamoto et al. disclose that spine of the sheet bundle is bound via adhesive (0061-0063).




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-7 are additionally rejected under 35 U.S.C. 103 as being unpatentable over Sasamoto et al. (US 2011/0233841) in view of Honmochi et al. (US 2005/0265765).
Although Sasamoto et al. discloses a containing unit configured to contain the cutting scrap, as one of ordinary skill would readily glean, it is not explicit in the Specification.  However, Honmochi et al. teach a very similar binding apparatus including a cutting apparatus; under the cutting apparatus is a scrap container 126/127 (0059; Fig. 2). It would have been obvious to provide the cutting unit taught in Sasamoto et al. with a scrap container in view of Honmonchi to contain waste, as is inherent in a “waste box”.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sasamoto et al. (US 2011/0233841) in view of Hata (US 2008/0067731).
Sasamoto et al. substantially disclose the claimed invention, but do not disclose increasing the force of the pressing unit if the thickness of the sheet bundle is larger, however, Hata teaches a binding apparatus with pressing elements (Fig. 7a-7d); these pressing elements may have their pressing force varied depending on the book thickness (Claim 8; Fig. 11).  It would have been obvious to provide a the press unit taught in Sasamoto et la. with control means to provide for more or less force dependent on sheet bundle thickness in view of Hata to increase the pressure force on larger books (claim 8).

Response to Arguments

Applicant's arguments filed 08/31/22 have been fully considered but they are not persuasive.
The examiner agrees with the applicant’s contention that Sasamoto et al. do not disclose a first pressing operation without a cutting operation, however, disagrees that the control unit of Sasamoto et al. is not configured for such an operation.  The configuration of a control is essentially a functional limitation, as programming is not a structural distinction, as the control unit of Sasamoto et al. operates the same devices as claimed (see Office Action above).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637